DAUKSCH, Judge.
This is an appeal from a non-final order determining jurisdiction over the person of several defendants by denying a motion to dismiss for alleged lack of jurisdiction.
*1262Appeal is authorized under Florida Rules of Appellate Procedure, Rule 9.130(a)(3)(C) (i). We affirm the order of the trial court.
This is also an appeal from a non-final order refusing to dismiss a complaint for failure to state a cause of action because an alleged exhibit was not attached to the complaint. This is not an appealable non-final order so we must decline to decide this issue now.
AFFIRMED.
CROSS and LETTS, JJ., concur.